Citation Nr: 0800468	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-38 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
October 27, 2003, 50 percent from March 8, 2004, and 70 
percent from January 30, 2007, for service-connected major 
depressive disorder (formerly anxiety disorder).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty August 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted service 
connection for anxiety disorder, claimed as panic disorder 
and depression and assigned a 10 percent evaluation effective 
October 27, 2003.  Thereafter, the veteran appealed with 
respect to the initially assigned rating.  While her appeal 
was pending, a January 2005 rating decision granted an 
increased evaluation to 50 percent for major depressive 
disorder (formerly anxiety disorder), effective March 8, 
2004, and a July 2007 rating decision granted an increase to 
70 percent, effective January 30, 2007.  However, although 
the veteran has been assigned a higher rating, it is still 
less than the maximum benefit available; therefore, her 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In August 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  From October 27, 2003 to March 7, 2004, major depressive 
disorder is manifested by subjective complaints of depressed 
mood, low energy, anxiety, poor concentration, and periods of 
uselessness, feelings of worthlessness; symptoms occurring 
several times per week over the last six months with no 
remissions; confusion and disorganization; crying; difficulty 
getting out of bed; interrupted sleep; and spending time with 
mother and aunt; and objective observations of the ability to 
independently care for her personal hygiene and activities of 
daily living; average eye contact; alertness and full 
orientation; average memory and concentration, but with 
inability to remember details about occupational and marital 
history; fluent speech at the normal rate and well-
articulated; logical, relevant, and goal-oriented goal 
oriented; and mildly depressed mood.   

3. From March 8, 2004 to January 29, 2007, major depressive 
disorder is manifested by subjective feelings of sadness and 
hopelessness and of being a failure; suicidal thoughts 
without plans to carry them out; becoming annoyed or 
irritated easily; lost interest in people; waking several 
hours earlier than before and being unable to go back to 
sleep; getting tired from doing almost anything; and having 
to push hard to do anything; and objective evidence of a 
score of 47 on the Beck inventory scale, which was noted as 
high; adequate grooming; euthymic affect; congruent mood; 
logical and sequential thought process; and fair insight and 
judgment.  

4. From January 30, 2007 onward, major depressive disorder is 
manifested by subjective complaints of depression becoming 
worse in the last year; being bothered by everything and 
easily angered; staying alone and away from everyone; easily 
confused thoughts; nervousness; sleeping deeply, but only for 
a few hours; feelings of guilt; and difficulty tolerating 
friends; and objective observations of fair grooming and 
hygiene, fair eye contact, clear speech, sad and nervous 
affect, depressed mood, appropriate orientation, and 
spontaneous and logical thinking with preoccupied thought 
content; relationships that were fair in quality, but low in 
frequency of contact; the capacity for abstract thinking and 
diminished judgment.


CONCLUSIONS OF LAW 

1. The criteria for an initial rating of 30 percent, but no 
greater, for service-connected major depressive disorder have 
been met for the period from October 27, 2003 to March 7, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9343 (2007).

2. The criteria for an initial rating in excess of 50 percent 
for service-connected major depressive disorder have not been 
met for the period from March 8, 2004 to January 29, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9343 (2007).

3. The criteria for an initial rating in excess of 70 percent 
for service-connected major depressive disorder have not been 
met for the period from January 30, 2007 onward.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9343 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed her claim of 
entitlement to service connection for panic disorder and 
depression in October 2003.  The initial decision issued in 
February 2004 granted service connection for anxiety 
disorder, claimed as panic disorder and depression and 
assigned an initial 10 percent disability rating, effective 
October 27, 2003.  The veteran thereafter appealed with 
respect to the initially assigned disability rating.  The 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of her concomitant responsibilities in the 
development of her claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to her original claim for service connection in December 
2003, prior to the issuance of the February 2004 rating 
decision.  Additional VCAA letters were sent in February 2005 
and January 2006.  Of these letters, only the January 2006 
letter advised her of VA's duties to notify and assist as 
relevant to her initial rating claim, and notified the 
veteran of the evidence necessary to substantiate a higher 
initial rating.  Moreover, in March 2006, the veteran was 
informed of the evidence necessary to substantiate a 
disability rating and effective date in accordance with 
Dingess/Hartman.

However, failure to provide pre-adjudicative notice under 
VCAA is presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2007) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to her in December 2003, 
February 2005, and January 2006 advised her of the evidence 
VA would attempt to obtain and what evidence she was 
responsible for identifying or submitting to VA.  
Additionally, the February 2005 and January 2006 letters 
informed her of the evidence required to support a claim for 
service connection, and the January 2006 letter informed her 
of what evidence was needed to substantiate her initial 
rating claim, namely that the evidence must show that her 
service-connected disability had gotten worse.  Pertinent to 
the fourth element, the February 2005 and January 2006 
letters advised the veteran that, if she had any evidence in 
her possession that pertained to her claim, she should send 
it to VA.  Although the pre-adjudicative December 2003 notice 
did not specifically address the evidentiary requirements of 
a claim for service connection, the letter indicated that 
evidence that the claimed disability had existed from service 
to the present and evidence of treatment during service would 
was needed.  Therefore, the Board finds that a reasonable 
person would have understood the evidence necessary to 
support a claim of service connection.  

Thus, the Board concludes that, having received a VCAA-
compliant notice prior to issuance of the original decision, 
the veteran had knowledge of her and VA's responsibilities in 
developing claims, to include her initial rating claim.  
Further, after the January 2006 VCAA notice was provided, the 
veteran's initial rating claim was readjudicated and a 
supplemental statement of the case was provided to her in 
July 2007, such that she had the opportunity to respond to the 
remedial VCAA notice prior to the appeal reaching the Board.  

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  Thus, there 
has been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman, supra; cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  The veteran's service medical 
records, VA treatment records, and reports from December 2003 
and January 2007 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of her 
claim.  A request was made for records relevant to disability 
from the Social Security Administration (SSA), and a response 
that there are no records and the veteran is not receiving 
SSA disability benefits was received.  The veteran has 
identified no additional, relevant records that VA needs to 
obtain for an equitable disposition of her claim. 

Additionally, the veteran was afforded VA examinations in 
December 2003 and January 2007.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's major depressive disorder.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected major depressive disorder.

The veteran's service-connected major depressive disorder is 
assigned a 10 percent rating evaluation from October 27, 2003 
to March 7, 2004; a 50 percent rating evaluation from March 
8, 2004 to January 29, 2007; and a 70 percent rating 
evaluation from January 30, 2007 onward pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).  The veteran contends 
that her symptomology is worse than is contemplated under 
such ratings, and that a higher rating should, therefore, be 
assigned.

The veteran's service-connected major depressive disorder is 
evaluated under Diagnostic Code 9434.  The regulations 
establish a General Rating Formula for Mental Disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.

A September 2002 private treatment record reports diagnoses 
of major depressive disorder, mild without psychotic features 
and panic disorder without agoraphobia, both controlled by 
medication.  

At the December 2003 VA examination, the veteran reported 
depressed mood, low energy, anxiety, poor concentration, and 
periods of uselessness, with symptoms occurring several times 
per week over the last six months, with no remissions.  She 
also stated that she gets confused and disorganized, cries, 
and has to force herself to get out of bed at times.  The 
veteran stated she was last employed in 1999.  

The examiner found that the veteran was able to independently 
care for her personal hygiene and activities of daily living, 
that she maintained average eye contact, and displayed no 
inappropriate behaviors.  He observed her to be alert, fully 
oriented, with average memory and concentration, but with 
inability to remember details about her occupational and 
marital history.  Speech was fluent, of normal rate, and 
well-articulated; and speech patterns were logical, relevant, 
and goal oriented.  Mood was mildly depressed.  The examiner 
reported that the veteran experiences feelings of 
worthlessness, but had no suicidal or homicidal ideation.  He 
also noted that she had interrupted sleep, but spent mornings 
with her mother, likes to read and paint, and enjoys visiting 
her aunt in the country regularly.  The examiner diagnosed 
adjustment disorder with depressed mood, and stated that the 
adjustment disorder due to the recent loss of custody of her 
children seemed the primary source of her mood and anxiety 
problems.  He also opined that the adjustment disorder was 
the primary cause of her financial problems, unemployment, 
and lack of her own living quarters.  He assigned her a 
Global Assessment of Functioning (GAF) score of 59.  

At a March 2004 psychiatric evaluation, the veteran stated 
that she was sad and felt hopeless and that she was a 
failure.  She also indicated that she had suicidal thoughts 
without plans to carry them out, that she became annoyed or 
irritated easily, had lost her interest in people, woke up 
several hours earlier than before and couldn't go back to 
sleep.  She also reported getting tired from doing almost 
anything and that she had to push herself hard to do 
anything.  The veteran scored 47 on the Beck inventory scale, 
which the physician noted was high.  The diagnosis was severe 
depression.

A November 2005 VA treatment note reports that the veteran 
was adequately groomed and displayed euthymic affect, 
congruent mood, logical and sequential thought process, fair 
insight and judgment.  She reported frequent depression and 
panic attacks, and no suicidal or homicidal ideation.  The 
diagnosis was major depressive disorder, recurrent, severe, 
without psychotic features.

At the January 2007 VA examination, the veteran stated that 
her depression had become worse in the last year, that 
everything bothered her and she was easily angered, and that 
she would stay alone in her room, staying away from everyone.  
She indicated her thoughts became easily confused and that 
she is nervous all the time, especially when driving in 
unfamiliar places.  The veteran reported that she sleeps 
deeply, but for only up to four hours and has nightmares.  
She stated that she felt guilt about things that happened in 
the past and present.  She indicated that she had difficulty 
tolerating the friends she was living with, occupied herself 
by doing puzzles and reading, and went to the library 
frequently.

The examiner noted fair grooming and hygiene, fair eye 
contact, clear speech, sad and nervous affect, depressed 
mood, appropriate orientation, and spontaneous and logical 
thinking with preoccupied thought content.  He observed that 
relationships seemed fair in quality, but low in frequency of 
contact.  He found the veteran to have the capacity for 
abstract thinking and diminished judgment due to depression.  
The examiner diagnosed major depression disorder, recurrent 
and severe.

Additionally, the Board observes that the veteran has had a 
diagnosis not only of major depressive disorder, but also of 
adjustment disorder.  The Board notes that the December 2003 
VA examiner ascribed the majority of her symptoms to 
adjustment disorder.  However, the Board also observes that 
the veteran was diagnosed with depression in September 2002, 
the earliest relevant medical evidence of record, and that 
she did not receive a diagnosis of adjustment disorder at any 
other evaluation.  Therefore, the Board determines that there 
is an inadequate basis in the record upon which to dissociate 
the veteran's major depression symptoms from her adjustment 
disorder symptoms.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  

Taking all evidence into account, the Board finds the 
evidence of record supports both a 10 percent and a 30 
percent rating for the period of October 27, 2003 to March 7, 
2004.  Specifically, the veteran's major depression was 
manifested by no more than reports of depressed mood; low 
energy; anxiety; poor concentration; and periods of 
uselessness, with symptoms occurring several times per week 
over the last six months and no remissions.  Objective 
observations were the ability to independently care for her 
personal hygiene and activities of daily living; average eye 
contact; alertness and full orientation; average memory and 
concentration; inability to remember details about 
occupational and marital history; fluent; well-articulated; 
normal speech; feelings of worthlessness; interrupted sleep; 
mildly depressed mood; ability to socialize with mother and 
aunt; and enjoyment of activities such as reading and 
painting.  Given her reports of the frequency of her 
symptoms, to include her interrupted sleep patterns and 
memory impairment, as well as the Board's determination that 
all of the veteran's symptoms are a result of her major 
depressive disorder, the Board determines that a 
preponderance of the evidence for this period is in support 
of a rating of 30 percent. 
 
For the period from March 8, 2004 to January 29, 2007, the 
veteran's depression was manifested by feelings of sadness, 
hopelessness and being a failure; suicidal thoughts without 
plans to carry them out; irritability and annoyance; lost 
interest in people; decreased sleep; getting tired from doing 
almost anything; lack of motivation; euthymic affect, 
congruent mood; logical, sequential thought process; fair 
insight and judgment; and a score of 47 on the Beck 
inventory, indicating severe depression.  Without evidence of 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or the inability to establish and maintain effective 
relationships, a rating of 70 percent or higher is not 
supported.

For the period from January 30, 2007 onward, the veteran's 
depression was manifested by being easily angered; staying 
alone in her room, away from everyone; becoming easily 
confused; being nervous all the time, especially when driving 
in unfamiliar places; sleeping deeply, but for only up to 
four hours; nightmares; feelings of guilty about things that 
happened in the past and present; difficulty tolerating the 
friends she was living with; doing puzzles and reading; fair 
grooming and hygiene; fair eye contact; clear speech; sad and 
nervous affect; depressed mood; appropriate orientation; 
spontaneous and logical thinking with preoccupied thought 
content; fair relationships with infrequent contact; capacity 
for abstract thinking; and diminished judgment due to 
depression.  A rating of 100 percent is not warranted unless 
there is evidence of such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

Consideration has been given to the veteran's own statements 
regarding the severity of her symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  

As indicated, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against initial ratings in 
excess of the 30 percent, 50 percent, and 70 percent as 
assigned and staged.  Therefore, application of the doctrine 
does not support a higher initial rating than already 
assigned.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected major depressive 
disorder presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating of 30 percent, but no 
greater, for service-connected major depressive disorder from 
October 27, 2003 to March 7, 2004 is granted.

Entitlement to an initial rating in excess of 50 percent for 
service-connected major depressive disorder from March 8, 
2004 to January 29, 2007 is denied.

Entitlement to an initial rating in excess of 70 percent for 
service-connected major depressive disorder from January 30, 
2007 onward is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


